                        Case 19-10702-MFW                        Doc 794           Filed 01/02/20               Page 1 of 21


2 2      4    6        6       6        6        6       6     6     6     6   6    6                          6         6        6       6        6    2
                                                     UNITED STATES BANKRUPTCY COURT
                                                      FOR THE DISTRICT OF DELAWARE

 In re        Southcross Energy Partners, L.P., et al.                                                           Case No.:       19-10702 (MFW)
                                                                                                         Reporting Period:         November 2019


                                                        MONTHLY OPERATING REPORT
                                            For the Period November 1, 2019 through November 30, 2019


                                                                                                                                          Affidavit /
                                                                                                      Document         Explanation       Supplement
 REQUIRED DOCUMENTS                                                                 Form No.          Attached          Attached          Attached
 Schedule of Cash Receipts and Disbursements                                         MOR-1               ✓
    Bank Reconciliation (or copies of debtor's bank reconciliations)                MOR-1a               ✓                   ✓
    Schedule of Professional Fees Paid                                              MOR-1b               ✓
    Copies of bank statements                                                      MOR-1(exp)                                ✓
    Cash disbursements journals                                                    MOR-1(exp)                                ✓
 Statement of Operations                                                             MOR-2                 ✓
 Balance Sheet                                                                       MOR-3                 ✓
 Status of Postpetition Taxes                                                        MOR-4                 ✓
    Copies of IRS Form 6123 or payment receipt                                       MOR-4                                   ✓
    Copies of tax returns filed during the period                                    MOR-4                                   ✓
 Summary of Unpaid Postpetition Debts                                                MOR-4                 ✓
    Listing of aged accounts payable                                                 MOR-4                 ✓
 Accounts Receivable Reconciliation and Aging                                        MOR-5                 ✓
 Debtor Questionnaire                                                                MOR-5                 ✓


 [1] The debtors and debtors in possession in these Chapter 11 Cases, along with the last four digits of their respective Employer
 Identification Numbers, are as follows: Southcross Energy Partners, L.P. (5230); Southcross Energy Partners GP, LLC (5141); Southcross Energy
 Finance Corp. (2225); Southcross Energy Operating, LLC (9605); Southcross Energy GP LLC (4246); Southcross Energy LP LLC (4304); Southcross
 Gathering Ltd. (7233); Southcross CCNG Gathering Ltd. (9553); Southcross CCNG Transmission Ltd. (4531); Southcross Marketing Company Ltd.
 (3313); Southcross NGL Pipeline Ltd. (3214); Southcross Midstream Services, L.P. (5932); Southcross Mississippi Industrial Gas Sales, L.P.
 (7519); Southcross Mississippi Pipeline, L.P. (7499); Southcross Gulf Coast Transmission Ltd. (0546); Southcross Mississippi Gathering, L.P.
 (2994); Southcross Delta Pipeline LLC (6804); Southcross Alabama Pipeline LLC (7180); Southcross Nueces Pipelines LLC (7034); Southcross
 Processing LLC (0672); FL Rich Gas Services GP, LLC (5172); FL Rich Gas Services, LP (0219); FL Rich Gas Utility GP, LLC (3280); FL Rich Gas
 Utility, LP (3644); Southcross Transmission, LP (6432); T2 EF Cogeneration Holdings LLC (0613); and T2 EF Cogeneration LLC (4976). The debtors’
 mailing address is 1717Main Street, Suite 5200, Dallas, TX 75201.




 I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my
 knowledge and belief.


  /s/ Jay Swent, III                                                                                                   12/31/2019
 Signature of Authorized Individual*                                                                                  Date


 Jay Swent                                                                                                            Chief Executive Officer
 Print Name of Authorized Individual                                                                                  Title of Authorized Individual

 *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
 is a partnership; a manager or member if debtor is a limited liability company.
                         Case 19-10702-MFW                     Doc 794          Filed 01/02/20            Page 2 of 21


2 2            12             14                  14                     14                14                   14             14               2
  In re     Southcross Energy Partners, L.P., et al.                                       Case No.:              19-10702 (MFW)
                                                                                   Reporting Period:              November 2019


                                                         GENERAL NOTES
                                      For the Period November 1, 2019 through November 30, 2019


  Financial Statements – The financial statements and supplemental information contained herein are unaudited, preliminary, and may
  not comply with generally accepted accounting principles in the United States of America (“U.S. GAAP”) in all material respects. In
  addition, the financial statements and supplemental information contained herein represent the financial information for the Company
  and its 26 debtor subsidiaries listed on the cover page (collectively the “Debtors”) only. The Company’s non‐debtor subsidiaries are not
  included.

  Accounting Standards Codification (“ASC”) Topic 852, “Reorganizations” (“ASC Topic 852”), which is applicable to companies in
  chapter 11, generally does not change the manner in which financial statements are prepared. It does require, however, that the financial
  statements for periods subsequent to the filing of the chapter 11 petition distinguish transactions and events that are directly associated
  with the reorganization from the ongoing operations of the business. The Debtors’ condensed combined financial statements contained
  herein have been prepared in accordance with the guidance in ASC Topic 852. The unaudited condensed combined financial statements
  have been derived from the books and records of the Debtors. This information, however, has not been subject to procedures that would
  typically be applied to financial information presented in accordance with U.S. GAAP, and upon the application of such procedures, the
  Debtors believe that the financial information could be subject to changes, and these changes could be material. The information
  furnished in this report includes primarily normal recurring adjustments, but does not include all of the adjustments that would typically
  be made in accordance with U.S. GAAP.

  The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for
  the full year and may not necessarily reflect the combined results of operations, financial position, and cash flows of the Debtors in the
  future.

  Liabilities Subject to Compromise – As a result of the chapter 11 filings, the payment of prepetition indebtedness is subject to
  compromise or other treatment under a plan of reorganization. The determination of how liabilities will ultimately be settled and treated
  cannot be made until the Court approves a chapter 11 plan of reorganization. Accordingly, the ultimate amount of such liabilities is not
  determinable at this time. ASC Topic 852 requires prepetition liabilities that are subject to compromise to be reported at the amounts
  expected to be allowed, even if they may be settled for lesser amounts. The amounts currently classified as liabilities subject to
  compromise are preliminary and may be subject to future adjustments depending on Court actions, further developments with respect to
  disputed claims, determinations of the secured status of certain claims, the values of any collateral securing such claims, rejection of
  executory contracts, continued reconciliation or other events.

  Intercompany Payables & Receivables – Due to historical accounting practices, the Debtors have been unable to ascertain with
  precision the balances owed among specific Debtor entities or the balances owed between Debtors and specific non-Debtor affiliates. As
  a result, each Debtor has listed (1) an aggregate balance with all other entities whose financial statements are consolidated with the lead
  Debtor, Southcross Energy Partners, L.P. and (2) an aggregate balance with all other entities whose financial statements are consolidated
  with the Debtors’ indirect majority parent, Southcross Holdings LP.




                                                                                                                                 MOR-Notes
                            Case 19-10702-MFW                 Doc 794        Filed 01/02/20         Page 3 of 21
2       2                                                40           11                                             14                14
    In re     Southcross Energy Partners, L.P., et al.                                      Case No.:            19-10702 (MFW)
                                                                                    Reporting Period:            November 2019


                                   SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                       For the Period November 1, 2019 through November 30, 2019


    ($ in 000's)                                                                          Current
    Cash Flow Summary                                                                     Month                            Accumulated


    Beginning Cash Balance                                                            $        27,280                     $         3,533

    Receipts
          Natural Gas Sales                                                                    32,925                             167,792
          Robstown/EPIC Settlement                                                             10,836                              54,281
          Other Receipts                                                                          675                               6,025
          Affiliate Receipts                                                                    1,584                               9,566
          DIP Roll-up                                                                               -                             127,500
          Asset Sales                                                                          80,684                             102,082
            Total Cash Receipts                                                               126,705                             467,245

    Disbursements
          Natural Gas/NGL Purchases                                                           (24,020)                           (139,669)
          Operating/G&A Expenses                                                               (3,829)                            (28,320)
          Payroll                                                                              (1,680)                            (13,683)
          Insurance Premiums                                                                   (2,004)                             (2,034)
          Capital Expenditures                                                                 (2,226)                            (12,421)
          Debt Services                                                                             -                                (500)
          Critical Vendors - Ch. 11                                                                 -                              (7,594)
          Wages - Ch. 11                                                                            -                                (901)
          Lienholders - Ch. 11                                                                      -                             (16,315)
          Adequate Protection (Pre-Petition Debt)                                              (3,314)                            (30,285)
          DIP Lender Fees                                                                      (1,190)                             (5,009)
          DIP/Bridge Interest                                                                  (2,399)                            (17,700)
          Professional Fees                                                                    (1,991)                            (21,801)
          Payment of U.S. Trustee Fees                                                              -                              (2,141)
          Affiliate Disbursements                                                                (335)                             (5,471)
          DIP Paydown                                                                         (79,494)                           (206,994)
            Total Cash Disbursements                                                         (122,483)                           (510,837)

    Debtors Net Cash Flow                                                                       4,222                             (43,593)

    DIP Borrowings/Revolver Draws                                                                    -                             71,562

    Net Cash Flow                                                                               4,222                              27,969

    Ending Book Cash Balance                                                          $        31,502                     $        31,502

    Outstanding Checks                                                                            277                                 277

    Ending Bank Cash Balance                                                          $        31,780                     $        31,780




    [1] The Schedule of Cash Receipts and Disbursements include cash flows from all debtor entities and non-debtor subsidiaries that
    were acquired on October 1, 2019.
                                                                                                                                   MOR - 1
                           Case 19-10702-MFW               Doc 794          Filed 01/02/20       Page 4 of 21

  4                                                                    15
In re      Southcross Energy Partners, L.P., et al.                                               Case No.:        19-10702 (MFW)
                                                                                          Reporting Period:        November 2019


                                                 BANK RECONCILIATIONS
                                      e Period November 1, 2019 through November 30, 2019


        The Debtor attests that all bank accounts are reconciled on a monthly basis as part of the monthly close process. Below is the
        account balance as of 11/30/19(1):

        ($ in 000's)
                    Bank                   Debtor           Acct No.               Purpose of Funds                Balance (USD)
        Wells Fargo Bank, N.A.             SCEGP             X3088          Main Operating - MLP               $              1,621
        JP Morgan                          SCPLC             X2740          Benefits Reimbursement                              300
                  (2)
        JP Morgan                          SCPLC             X1788          Payroll                                             776
        Wells Fargo Bank, N.A.             SCEGP             X4836          Utilities Security Deposit Account                  198
        JP Morgan                          SCEGP             X1762          Main Operating - MLP                             15,695
        JP Morgan                          SCEGP             X1770          Utilities Security Deposit Account                  198

        Total Debtor Bank Balance                                                                              $             18,788
        Outstanding Checks                                                                                                        277
        Book Balance                                                                                           $             18,511


        Checks Outstanding:
        Southcross Energy GP LLC                                                                               $                  277
        Total                                                                                                  $                  277

         [1] All non-debtor bank accounts are excluded from this reconciliation.
        [2] The Payroll account is excluded from the Schedule of Cash Receipts and Disbursements. This account is funded by
            both debtor and non-debtor entities. All receipts and disbursements to and from debtor entities are captured in the
            Schedule of Cash Receipts and Disbursements.




                                                                                                                         MOR - 1a
                          Case 19-10702-MFW             Doc 794      Filed 01/02/20       Page 5 of 21

2       2                                         35      6                                14                 14
    In re   Southcross Energy Partners, L.P., et al.                                 Case No.:         19-10702 (MFW)
                                                                             Reporting Period:         November 2019


                     DEBTORS SCHEDULE OF DISBURSEMENTS BY LEGAL ENTITY
                        For the Period November 1, 2019 through November 30, 2019


    ($ in 000's)
                                                                                                      Total
                             Disbursements by Debtor                                Case #        Disbursements    Note
    Southcross Energy Partners, L.P.                                               19-10702      $        87,084
    Southcross Energy Partners GP, LLC                                             19-10703                1,930
    Southcross Energy Finance Corp.                                                19-10704                  -
    Southcross Energy Operating, LLC                                               19-10705                  -
    Southcross Energy GP LLC                                                       19-10706               10,613   [1]
    Southcross Energy LP LLC                                                       19-10707                  -
    Southcross Gathering Ltd.                                                      19-10708                  680
    Southcross CCNG Gathering Ltd.                                                 19-10709                2,795
    Southcross CCNG Transmission Ltd.                                              19-10710                1,475
    Southcross Marketing Company Ltd.                                              19-10711                5,401
    Southcross NGL Pipeline Ltd.                                                   19-10712                   21
    Southcross Midstream Services, L.P.                                            19-10713                  -
    Southcross Mississippi Industrial Gas Sales, L.P.                              19-10714                   23
    Southcross Mississippi Pipeline, L.P.                                          19-10715                3,343
    Southcross Gulf Coast Transmission Ltd.                                        19-10716                4,410
    Southcross Mississippi Gathering, L.P.                                         19-10717                  -
    Southcross Delta Pipeline LLC                                                  19-10718                  -
    Southcross Alabama Pipeline LLC                                                19-10719                2,052
    Southcross Nueces Pipelines LLC                                                19-10720                    7
    Southcross Processing LLC                                                      19-10721                  769
    FL Rich Gas Services GP, LLC                                                   19-10722                  -
    FL Rich Gas Services, LP                                                       19-10723                  735
    FL Rich Gas Utility GP, LLC                                                    19-10724                  -
    FL Rich Gas Utility, LP                                                        19-10725                  203
    Southcross Transmission, LP                                                    19-10726                   57
    T2 EF Cogeneration Holdings                                                    19-10727                  -
    T2 EF Cogeneration LLC                                                         19-10728                    1

    Total Disbursements                                                                          $       121,599   [2]

    [1] Certain disbursements made by the debtors ( Southcross Energy GP LLC) are made on behalf of non-debtor
    affiliates which are later reimbursed through the Shared Services Agreement.
    [2] Disbursements made by non-debtor entities are excluded from this schedule.




                                                                                                      MOR - 1.1
                        Case 19-10702-MFW                    Doc 794            Filed 01/02/20          Page 6 of 21


2 2            12             14                  14                       14             14                   14             14           2
  In re     Southcross Energy Partners, L.P., et al.                                      Case No.:              19-10702 (MFW)
                                                                                  Reporting Period:              November 2019


              DEBTORS STATEMENT WITH RESPECT TO BANK RECONCILIATIONS, BANK STATEMENTS
                                    AND CASH DISBURSEMENTS JOURNAL
                            For the Period November 1, 2019 through November 30, 2019


                                                                     [1]
  Bank Account Reconciliations & Cash Disbursements Journals

  The Debtors affirm that bank reconciliations are prepared for all open and active bank accounts on a monthly basis.
  The Debtors affirm that within its financial accounting systems, check registers and/or disbursements journals are maintained for
  each disbursement account.


  Bank Statements
  The Debtors affirm that bank statements for all open and active bank accounts are retained by the Debtors.


  Closed Bank Accounts
  The Debtors affirm that the following bank account was closed during the current reporting period.

                  Debtor                            Bank / Institution                         Description                  Date Closed
  FL Rich Gas Services, LP                  Wells Fargo Bank, N.A.                 Frio LaSalle Pipeline                    11/29/2019
  Southcross Energy GP LLC                  Wells Fargo Bank, N.A.                 Payroll Account                          11/29/2019



  Opened Bank Accounts
  The Debtors affirm that the following bank account(s) were opened during the current reporting period.
                   Debtor                             Bank / Institution                       Description                 Date Opened
  Southcross Energy GP LLC                  JP Morgan                              Main Operating Account                   11/29/2019
  Southcross Energy GP LLC                  JP Morgan                              Utilities Security Deposit Account       11/29/2019
  Southcross Energy GP LLC                  JP Morgan                              Payroll Account                          11/29/2019




     [1] The Debtors acquired four legal entities in association from the Debtors' indirect majority parent, Southcross Holdings LP,
     on 10/1/2019. Bank accounts for these entities are excluded from this Monthly Operating Report.

                                                                                                                             MOR-1 (exp)
                                    Case 19-10702-MFW                           Doc 794                Filed 01/02/20                Page 7 of 21
   5                                                  2           16                                        16             2                                     16                    16
In re     Southcross Energy Partners, L.P., et al.                                                                                     Case No.:             19-10702 (MFW)
                                                                                                                               Reporting Period:             November 2019


                                                     SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                       For the Period November 1, 2019 through November 30, 2019


        ($ in 000's)
                                                                           Amount Paid This Period                                   Cumulative Amount Paid Since Petition Date
                         Professional                            Fees               Expenses               Total                     Fees               Expenses             Total
        Davis Polk & Wardwell LP                                         896                       2   $            898        $            6,795   $               41   $           6,836
        Morris, Nichols, Arsht & Tunnell LLP                              74                       1                 75                       571                   22                 593
        Haynes and Boone, LLP                                            -                     -                    -                         -                    -                   -
        Evercore BD Investco LLC                                         120                       0                120                     1,766                   18               1,784
        Alvarez & Marsal North America LLC                               -                     -                    -                       3,524                  156               3,680
        Kurtzman Carson Consultants LLC                                    82                      5                 87                       224                  128                 352
        Vinson & Elkins LLP                                              -                     -                    -                       1,036                   19               1,056
        White & Case LLP                                                 -                     -                    -                         445                    0                 445
        Willkie Farr & Gallagher LLP                                     528                       2                530                     3,664                   37               3,701
        Jones Day                                                        -                     -                    -                          35                    0                  35
        Arnold & Porter Kaye Scholer LLP                                 -                     -                    -                         327                   11                 338
        Young Conaway Stargatt & Taylor, LLP                              15                       1                 16                       204                    2                 207
        RPA Advisors, LLC                                                -                     -                    -                       1,135                    6               1,141
        Houlihan Lokey Capital, Inc.                                     150                       8                158                     1,350                   62               1,412
        Deloitte                                                         107                       0                107                       219                    1                 220
        Total                                             $             1,971   $              20      $           1,991       $         21,296     $              505   $       21,801


                         Professional                                       Role
        Davis Polk & Wardwell LP                          Debtor - Legal Counsel
        Morris, Nichols, Arsht & Tunnell LLP              Debtor - Local Counsel
        Haynes and Boone, LLP                             Debtor - Local Counsel
        Evercore BD Investco LLC                          Debtor - Financial Advisor
        Alvarez & Marsal North America LLC                Debtor - Restructuring Advisor
        Kurtzman Carson Consultants LLC                   Debtor - Claims Agent - KCC
        Vinson & Elkins LLP                               Lender Advisor - Legal Counsel
        White & Case LLP                                  Lender Advisor - Legal Counsel
        Willkie Farr & Gallagher LLP                      Lender Advisor - Legal Counsel
        Jones Day                                         Lender Advisor - Legal Counsel
        Arnold & Porter Kaye Scholer LLP                  Lender Advisor - Legal Counsel
        Young Conaway Stargatt & Taylor, LLP              Lender Advisor - Local Counsel
        RPA Advisors, LLC                                 Lender Advisor - Financial Advisor
        Houlihan Lokey Capital, Inc.                      Lender Advisor - Financial Advisor
        Deloitte                                          Debtor - Auditor




                                                                                                                                                                             MOR - 1b
                                                Case 19-10702-MFW                                  Doc 794              Filed 01/02/20                   Page 8 of 21
2       2                                             38                    14                                                                 14               14
    In re      Southcross Energy Partners, L.P., et al.                                                                                                                      Case No.:             19-10702 (MFW)
                                                                                                                                                                     Reporting Period:             November 2019

                                                                                           STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                           For the Period November 1, 2019 through November 30, 2019

       ($ in 000's)
                                     Debtor Case Number:       19-10702             19-10703       19-10704        19-10705        19-10706          19-10707             19-10708             19-10709          19-10710
                                                                                                                                                                                                                Southcross
                                                              Southcross           Southcross      Southcross     Southcross                                                                  Southcross          CCNG
                                            Debtor Entity:
                                                                Energy           Energy Partners Energy Finance    Energy        Southcross    Southcross    Southcross                        CCNG            Transmission
                                                             Partners, L.P.         GP, LLC          Corp.      Operating, LLC Energy GP LLC Energy LP LLC Gathering Ltd.                   Gathering Ltd.         Ltd.
       Revenues
         Third Party Revenue                                            -                  -               -               -                   (0)          -                    (285)                    37            410
         Affiliate Revenue                                              -                 (175)            -               -               -                -                     -                   -                 -
            Total Revenue                                               -                 (175)            -               -                   (0)          -                    (285)                    37            410
       Cost of Sales
         Third Party Cost of Sales                                      -                  -               -               -               -                -                     -                   -                      29
         Affiliate Cost of Sales                                        -                  -               -               -               -                -                     -                   -                  -
            Total Cost of Sales                                         -                  -               -               -               -                -                     -                   -                      29
            Gross Margin                                                -                 (175)            -               -                   (0)          -                    (285)                    37            381
       Operation and Maintenance Expenses
         Pipeline Integrity                                             -                  -               -               -                 32             -                     -                   -                    6
         Labor                                                          -                  -               -               -               260              -                         13              -                 226
         Benefits and Payroll Taxes                                     -                  -               -               -                 50             -                         (1)             -                   38
         Allocated Overhead                                             -                  -               -               -               -                -                          1                   0               0
         Materials, Supplies & Maintenance                              -                  -               -               -                 16             -                         33                  14              12
         Fees & Services                                                -                  -               -               -                  5             -                     -                   -                 -
         Lease Capacity                                                 -                  -               -               -               -                -                     -                   -                 -
         Construction / Operations Fees & Expenses                      -                  -               -               -                 52             -                       14                    52              22
         Utilities                                                      -                  -               -               -                  0             -                     (74)                     5              11
         Office Supplies and Expenses                                   -                  -               -               -               -                -                       (0)               -                    1
         Rents and Leases                                               -                  -               -               -                 35             -                        3                     0               2
         Travel and Training                                            -                  -               -               -                 12             -                       16                     0               1
         Other Office Expenses                                          -                  -               -               -               -                -                     -                   -                    0
         Regulatory Expenses                                            -                  -               -               -               -                -                        1                     2               9
         Taxes                                                          -                  -               -               -               -                -                        5                    78              43
         Other                                                          -                  -               -               -               492              -                        0                     0               0
            Operation and Maintenance Expenses                          -                  -               -               -               954              -                         10              152               372
       General, Administrative and Other Exp
         Labor                                                         -                   -               -               -             1,276              -                     -                   -                  -
         Benefits and Payroll Taxes                                    -                   -               -               -                 84             -                     -                   -                  -
         Utilities & Communications                                    -                   -               -               -                 19             -                     -                   -                  -
         Other Office G&A Expenses                                     -                   -               -               -               204              -                     -                   -                  -
         IT Expenses                                                   -                   -               -               -                  7             -                     -                   -                  -
         Rents and Leases                                              -                   -               -               -                 95             -                     -                   -                  -
         Travel, Entertainment & Training                              -                   -               -               -                  8             -                     -                   -                  -
         Professional Fees                                             977                 -               -               -             2,626              -                     -                   -                  -
         Other Fees                                                    -                   -               -               -                 55             -                     -                   -                  -
         Bank Fees                                                     -                       0           -               -                  4             -                     -                   -                  -
         Insurance                                                     127                 -               -               -               269              -                     -                   -                  -
         Property Taxes                                                -                   -               -               -                  4             -                     -                   -                  -
         Fines and Penalties                                           -                   -               -               -               -                -                     -                   -                  -
         Other Expenses                                                  7                     0           -               -                  6             -                     -                   -                  -
            General, Administrative and Other Exp                     1,112                    0           -               -             4,658              -                     -                   -                  -
       Depreciation and Amortization                                    -                  -               -               -               149              -                    592                  750               175
       Gain or Loss on Sale of Assets                                   -                  -               -               -           (81,444)             -                    -                    -               7,063
            Total Expenses                                            1,112                    0           -               -           (75,683)             -                    603                  902             7,610
            Income (loss) from operations                            (1,112)              (175)            -               -            75,683              -                    (888)               (865)            (7,229)
       Net interest expense                                          (7,682)               -               -               -               654              -                    -                    -                  -
       Equity Earninigs                                                 -                  -               -               -               -                -                    -                    -                  -
       Other Income/ Expense                                            -                  -               -               -               -                -                    359                  -                      8
            Net Income (loss)                                        (8,793)              (175)            -               -            76,337              -                    (529)               (865)            (7,221)
                                                                                                                                                                                                                 MOR-2(p1)
                                                Case 19-10702-MFW                               Doc 794                   Filed 01/02/20                           Page 9 of 21
2       2                                             38
    In re      Southcross Energy Partners, L.P., et al.                                                                                                                                 Case No.:           19-10702 (MFW)
                                                                                                                                                                                Reporting Period:           November 2019

                                                                                     STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                     For the Period November 1, 2019 through November 30, 2019

       ($ in 000's)
                                     Debtor Case Number:       19-10711       19-10712          19-10713              19-10714           19-10715              19-10716        19-10717               19-10718            19-10719
                                                                                                                     Southcross                             Southcross Gulf
                                                              Southcross     Southcross        Southcross            Mississippi        Southcross              Coast         Southcross             Southcross          Southcross
                                            Debtor Entity:
                                                              Marketing     NGL Pipeline       Midstream           Industrial Gas       Mississippi          Transmission    Mississippi            Delta Pipeline        Alabama
                                                             Company Ltd.      Ltd.           Services, L.P.         Sales, L.P.       Pipeline, L.P.            Ltd.       Gathering, L.P.             LLC             Pipeline LLC
       Revenues
         Third Party Revenue                                       54,934            -                   -                        46              593                      77                -                     21          2,760
         Affiliate Revenue                                            -              -                   -                    -                   -                    -                     -                 -                 -
            Total Revenue                                          54,934            -                   -                        46              593                      77                -                     21          2,760
       Cost of Sales
         Third Party Cost of Sales                                 53,086            -                   -                    -                       96               -                     -                 -                 258
         Affiliate Cost of Sales                                      605            -                   -                    -                   -                    -                     -                 -                 -
            Total Cost of Sales                                    53,691            -                   -                    -                       96               -                     -                 -                 258
            Gross Margin                                            1,243            -                   -                        46              496                      77                -                     21          2,502
       Operation and Maintenance Expenses
         Pipeline Integrity                                           -              -                   -                    -                   131                 -                      -                 -                     14
         Labor                                                        -              -                   -                    -                     85                109                    -                 -                     75
         Benefits and Payroll Taxes                                   -              -                   -                    -                     30                  36                   -                 -                     23
         Allocated Overhead                                           -              -                   -                    -                      0                   0                   -                 -                      0
         Materials, Supplies & Maintenance                            -                   4              -                    -                     24                   2                   -                 -                      3
         Fees & Services                                              -              -                   -                    -                   -                   -                      -                 -                 -
         Lease Capacity                                               -              -                   -                    -                   -                   -                      -                 -                 -
         Construction / Operations Fees & Expenses                    -                   7              -                    -                     21                  15                   -                 -                      5
         Utilities                                                    -                   0              -                    -                     11                   8                   -                 -                      6
         Office Supplies and Expenses                                 -              -                   -                    -                      0                   1                   -                 -                      0
         Rents and Leases                                             -              -                   -                    -                      5                   2                   -                 -                      4
         Travel and Training                                          -              -                   -                    -                      1                  (2)                  -                 -                      0
         Other Office Expenses                                        -              -                   -                    -                   -                   -                      -                 -                      0
         Regulatory Expenses                                          -                   2              -                         0                18                   2                   -                 -                     15
         Taxes                                                        -                  12              -                    -                     75                  37                   -                     17                14
         Other                                                        -              -                   -                    -                      1                -                      -                 -                 -
            Operation and Maintenance Expenses                        -                  26              -                         0              401                 208                    -                     17            160
       General, Administrative and Other Exp
         Labor                                                        -              -                   -                    -                   -                    -                     -                 -                 -
         Benefits and Payroll Taxes                                   -              -                   -                    -                   -                    -                     -                 -                 -
         Utilities & Communications                                   -              -                   -                    -                   -                    -                     -                 -                 -
         Other Office G&A Expenses                                    -              -                   -                    -                   -                    -                     -                 -                 -
         IT Expenses                                                  -              -                   -                    -                   -                    -                     -                 -                 -
         Rents and Leases                                             -              -                   -                    -                   -                    -                     -                 -                 -
         Travel, Entertainment & Training                             -              -                   -                    -                   -                    -                     -                 -                 -
         Professional Fees                                            -              -                   -                    -                   -                    -                     -                 -                 -
         Other Fees                                                   -              -                   -                    -                   -                    -                     -                 -                 -
         Bank Fees                                                    -              -                   -                    -                   -                    -                     -                 -                 -
         Insurance                                                    -              -                   -                    -                   -                    -                     -                 -                 -
         Property Taxes                                               -              -                   -                    -                   -                    -                     -                 -                 -
         Fines and Penalties                                          -              -                   -                    -                   -                    -                     -                 -                 -
         Other Expenses                                               -              -                   -                    -                   -                    -                     -                 -                 -
            General, Administrative and Other Exp                     -              -                   -                    -                   -                    -                     -                 -                 -
       Depreciation and Amortization                                  -              156                     5                    3               235                 217                    -                     51                83
       Gain or Loss on Sale of Assets                                 -              -                   -                    -                   -                   -                      -                 -                 -
            Total Expenses                                            -              181                     5                     3              636                 426                    -                     68            244
            Income (loss) from operations                           1,243           (181)                    (5)                  43             (140)                (349)                  -                 (47)            2,259
       Net interest expense                                           -              -                   -                    -                       (0)              -                     -                 -                     (0)
       Equity Earninigs                                               -              -                   -                    -                   -                    -                     -                 -                 -
       Other Income/ Expense                                          -                  13              -                    -                   -                    -                     -                 -                 -
            Net Income (loss)                                       1,243           (168)                    (5)                  43             (140)                (349)                  -                 (47)            2,259
                                                                                                                                                                                                                          MOR-2(p2)
                                               Case 19-10702-MFW                               Doc 794             Filed 01/02/20                        Page 10 of 21
2       2                                             38                                                                                       14
    In re      Southcross Energy Partners, L.P., et al.                                                                                                                       Case No.:           19-10702 (MFW)
                                                                                                                                                                      Reporting Period:           November 2019

                                                                                        STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                        For the Period November 1, 2019 through November 30, 2019

       ($ in 000's)
                                     Debtor Case Number:        19-10720         19-10721       19-10722        19-10723           19-10724          19-10725              19-10726           19-10727       19-10728

                                                               Southcross                      FL Rich Gas                                                               Southcross            T2 EF          T2 EF
                                            Debtor Entity:
                                                             Nueces Pipelines   Southcross     Services GP,   FL Rich Gas        FL Rich Gas        FL Rich Gas         Transmission,       Cogeneration   Cogeneration
                                                                  LLC         Processing LLC      LLC         Services, LP      Utility GP, LLC      Utility, LP             LP               Holdings        LLC
       Revenues
         Third Party Revenue                                            142             -               -               756                -                 972                  345                -              -
         Affiliate Revenue                                              -               -               -             2,863                -                 -                    -                  -              -
            Total Revenue                                               142             -               -             3,618                -                 972                  345                -              -
       Cost of Sales
         Third Party Cost of Sales                                      -               -               -             1,285                -                 -                          5            -              -
         Affiliate Cost of Sales                                        -               -               -               -                  -                 -                     -                 -              -
            Total Cost of Sales                                         -               -               -             1,285                -                 -                          5            -              -
            Gross Margin                                                142             -               -             2,333                -                 972                  340                -              -
       Operation and Maintenance Expenses
         Pipeline Integrity                                               27            -               -                16                -                 -                     -                 -              -
         Labor                                                          (34)            130             -              292                 -                 -                     -                 -              -
         Benefits and Payroll Taxes                                     -                 50            -                81                -                 -                     -                 -              -
         Allocated Overhead                                                0               1            -                 1                -                 -                     -                 -              -
         Materials, Supplies & Maintenance                                 0              59            -              314                 -                 -                     -                 -              -
         Fees & Services                                                -                  1            -                 5                -                 -                     -                 -              -
         Lease Capacity                                                 -               -               -              -                   -                 187                       53            -              -
         Construction / Operations Fees & Expenses                         4              43            -              116                 -                 -                     -                 -              -
         Utilities                                                         0              76            -                88                -                 -                     -                 -              -
         Office Supplies and Expenses                                   -                  2            -                 3                -                 -                     -                 -              -
         Rents and Leases                                               -                  4            -              274                 -                 -                     -                 -              -
         Travel and Training                                            -                  1            -                11                -                 -                     -                 -              -
         Other Office Expenses                                          -                  0            -              -                   -                 -                     -                 -              -
         Regulatory Expenses                                               1               5            -                22                -                 -                     -                 -              -
         Taxes                                                            19            123             -              270                 -                    3                  -                 -              -
         Other                                                          -                  0            -              -                   -                   16                       5            -              -
            Operation and Maintenance Expenses                              17          494             -             1,494                -                 205                       57            -              -
       General, Administrative and Other Exp
         Labor                                                          -               -               -               -                  -                 -                     -                 -              -
         Benefits and Payroll Taxes                                     -               -               -               -                  -                 -                     -                 -              -
         Utilities & Communications                                     -               -               -               -                  -                 -                     -                 -              -
         Other Office G&A Expenses                                      -               -               -                   1              -                 -                     -                 -              -
         IT Expenses                                                    -               -               -               -                  -                 -                     -                 -              -
         Rents and Leases                                               -               -               -               -                  -                 -                     -                 -              -
         Travel, Entertainment & Training                               -               -               -                   0              -                 -                     -                 -              -
         Professional Fees                                              -               -               -               -                  -                 -                     -                 -              -
         Other Fees                                                     -               -               -               -                  -                 -                     -                 -              -
         Bank Fees                                                      -               -               -               -                  -                 -                     -                 -              -
         Insurance                                                      -               -               -               -                  -                 -                     -                 -              -
         Property Taxes                                                 -               -               -               -                  -                 -                     -                 -              -
         Fines and Penalties                                            -               -               -               -                  -                 -                     -                 -              -
         Other Expenses                                                 -               -               -               -                  -                 -                     -                 -              -
            General, Administrative and Other Exp                       -               -               -                   1              -                 -                     -                 -              -
       Depreciation and Amortization                                    122             742             -             1,712                -                     40                -                 -              -
       Gain or Loss on Sale of Assets                                14,649             -               -           (21,398)               -                 -                     -                 -              -
            Total Expenses                                           14,788           1,236             -           (18,191)               -                 246                       57            -              -
            Income (loss) from operations                           (14,646)         (1,236)            -            20,524                -                 727                  283                -              -
       Net interest expense                                             -               -               -               -                  -                 -                     -                 -              -
       Equity Earninigs                                                 -               -               -            (1,059)               -                 -                     -                 -              -
       Other Income/ Expense                                            -               -               -               -                  -                 -                     -                 -              -
            Net Income (loss)                                       (14,646)         (1,236)            -            19,465                -                 727                  283                -              -
                                                                                                                                                                                                             MOR-2(p3)
                                               Case 19-10702-MFW                                   Doc 794             Filed 01/02/20                       Page 11 of 21
2       2                                             38                    14                                                                   14               14
    In re      Southcross Energy Partners, L.P., et al.                                                                                                                        Case No.:          19-10702 (MFW)
                                                                                                                                                                       Reporting Period:          November 2019

                                                                                          STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                        Cumulative for the Period April 1, 2019 through November 30, 2019

       ($ in 000's)
                                     Debtor Case Number:       19-10702             19-10703       19-10704         19-10705          19-10706         19-10707             19-10708          19-10709           19-10710
                                                                                                                                                                                                                Southcross
                                                              Southcross           Southcross      Southcross     Southcross                          Southcross                             Southcross           CCNG
                                            Debtor Entity:
                                                                Energy           Energy Partners Energy Finance    Energy        Southcross           Energy LP            Southcross         CCNG             Transmission
                                                             Partners, L.P.         GP, LLC          Corp.      Operating, LLC Energy GP LLC            LLC              Gathering Ltd.    Gathering Ltd.          Ltd.
       Revenues
         Third Party Revenue                                            -                  -               -                -                    20           -                     (71)             325              4,253
         Affiliate Revenue                                              -                1,049             -                -                -                -                     -                -                  -
            Total Revenue                                               -                1,049             -                -                    20           -                     (71)             325              4,253
       Cost of Sales
         Third Party Cost of Sales                                      -                  -               -                -                    59           -                     -                 -                 182
         Affiliate Cost of Sales                                        -                  -               -                -                -                -                     -                 -                 -
            Total Cost of Sales                                         -                  -               -                -                    59           -                     -                 -                 182
            Gross Margin                                                -                1,049             -                -                (39)             -                     (71)             325              4,070
       Operation and Maintenance Expenses
         Pipeline Integrity                                             -                  -               -                -                169              -                    -                  -               2,115
         Labor                                                          -                  -               -                -              2,565              -                    475                -                 882
         Benefits and Payroll Taxes                                     -                  -               -                -                602              -                    128                -                 244
         Allocated Overhead                                             -                  -               -                -                -                -                      10                    1               3
         Materials, Supplies & Maintenance                              -                  -               -                -                200              -                    230                    26            170
         Fees & Services                                                -                  -               -                -                  41             -                      11              -                     1
         Lease Capacity                                                 -                  -               -                -                -                -                    -                 -                  -
         Construction / Operations Fees & Expenses                      -                  -               -                -              1,045              -                    726               338                620
         Utilities                                                      -                  -               -                -                  13             -                    352                 23                 86
         Office Supplies and Expenses                                   -                  -               -                -                  10             -                       5              -                     8
         Rents and Leases                                               -                  -               -                -                300              -                      24                55                 20
         Travel and Training                                            -                  -               -                -                  87             -                      16                 1                  8
         Other Office Expenses                                          -                  -               -                -                  10             -                       0              -                     3
         Regulatory Expenses                                            -                  -               -                -                   7             -                      55                47               118
         Taxes                                                          -                  -               -                -                -                -                    476               609                310
         Other                                                          -                  -               -                -                585              -                       8                 3                  0
            Operation and Maintenance Expenses                          -                  -               -                -              5,634              -                   2,515            1,101              4,589
       General, Administrative and Other Exp
         Labor                                                          -                  -               -                -              7,144              -                    -                  -                  -
         Benefits and Payroll Taxes                                     -                  -               -                -                775              -                    -                  -                  -
         Utilities & Communications                                     -                  -               -                -                111              -                    -                  -                  -
         Other Office G&A Expenses                                      -                  -               -                -                417              -                    -                  -                  -
         IT Expenses                                                    -                  -               -                -                146              -                    -                  -                  -
         Rents and Leases                                               -                  -               -                -                708              -                    -                  -                  -
         Travel, Entertainment & Training                               -                  -               -                -                  21             -                    -                  -                  -
         Professional Fees                                            2,742                    0           -                    1          9,991                   0               353                     0                 0
         Other Fees                                                     -                  -               -                -                568              -                    -                  -                  -
         Bank Fees                                                        14                   1           -                -                  21             -                    -                  -                  -
         Insurance                                                      127                -               -                -              2,241              -                    -                  -                  -
         Property Taxes                                                 -                  -               -                -                  60             -                    -                  -                  -
         Fines and Penalties                                            -                  -               -                -                -                -                    -                  -                  -
         Other Expenses                                                 351                    1           -                -                  51             -                      2                -                  -
            General, Administrative and Other Exp                     3,234                    3           -                    1         22,253                   0               355                    0                  0
       Depreciation and Amortization                                    -                  -               -                -              1,096              -                   4,739            6,002              1,396
       Gain or Loss on Sale of Assets                                   -                  -               -                -            (81,532)             -                     -                -                7,063
            Total Expenses                                            3,234                    3           -                    1        (52,547)                  0              7,609            7,104             13,048
            Income (loss) from operations                            (3,234)             1,046             -                    (1)       52,509                  (0)            (7,679)           (6,778)            (8,978)
       Net interest expense                                         (69,952)               -               -                    (0)      (11,069)                 (0)              (29)             (125)                (30)
       Equity Earninigs                                                 -                  -               -                -                -                -                    -                 -                   -
       Other Income/ Expense                                            -                  -               -                -                -                -                    359               -                     8
       Taxes                                                            -                  -               -                -                -                -                    -                 -                   -
            Net Income (loss)                                       (73,186)             1,046             -                    (1)       41,440                  (1)            (7,349)           (6,903)            (8,999)
                                                                                                                                                                                                                 MOR-2(p1)
                                               Case 19-10702-MFW                                   Doc 794                   Filed 01/02/20                          Page 12 of 21
2       2                                             38
    In re      Southcross Energy Partners, L.P., et al.                                                                                                                                   Case No.:              19-10702 (MFW)
                                                                                                                                                                                  Reporting Period:              November 2019

                                                                                      STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                    Cumulative for the Period April 1, 2019 through November 30, 2019

       ($ in 000's)
                                     Debtor Case Number:       19-10711         19-10712            19-10713              19-10714            19-10715            19-10716        19-10717                 19-10718             19-10719
                                                                                                                         Southcross                            Southcross Gulf
                                                              Southcross       Southcross          Southcross            Mississippi         Southcross            Coast         Southcross               Southcross           Southcross
                                            Debtor Entity:
                                                              Marketing       NGL Pipeline         Midstream           Industrial Gas        Mississippi        Transmission    Mississippi              Delta Pipeline         Alabama
                                                             Company Ltd.        Ltd.             Services, L.P.         Sales, L.P.        Pipeline, L.P.          Ltd.       Gathering, L.P.               LLC              Pipeline LLC
       Revenues
         Third Party Revenue                                      403,396                   38                    2              219                 4,325               555                   -                   160              15,009
         Affiliate Revenue                                            -                 -                    -                   -                     -                 -                     -                   -                   -
            Total Revenue                                         403,396                   38                    2              219                 4,325               555                   -                   160              15,009
       Cost of Sales
         Third Party Cost of Sales                                388,770               -                    -                    -                    152                -                    -                    -                1,661
         Affiliate Cost of Sales                                    3,974               -                    -                    -                    -                  -                    -                    -                  -
            Total Cost of Sales                                   392,744               -                    -                    -                    152                -                    -                    -                1,661
            Gross Margin                                           10,652                   38                    2              219                 4,173               555                   -                   160              13,347
       Operation and Maintenance Expenses
         Pipeline Integrity                                           -                 -                    -                    -                    131               940                   -                   -                   214
         Labor                                                        -                 (17)                 -                    -                    688               957                   -                   -                   703
         Benefits and Payroll Taxes                                   -                 -                    -                    -                    211               297                   -                   -                   203
         Allocated Overhead                                           -                 -                    -                    -                       3                 3                  -                   -                      3
         Materials, Supplies & Maintenance                            -                   16                 -                    -                    141               436                   -                   -                     65
         Fees & Services                                              -                    1                 -                    -                       1              -                     -                   -                   -
         Lease Capacity                                               -                 -                    -                    -                    -                 -                     -                   -                   -
         Construction / Operations Fees & Expenses                    -                   87                 -                    -                    575               320                   -                   -                   232
         Utilities                                                    -                    1                 -                    -                      94                64                  -                   -                     55
         Office Supplies and Expenses                                 -                 -                    -                    -                       2                 4                  -                   -                      3
         Rents and Leases                                             -                   71                 -                    -                      51                48                  -                   -                     41
         Travel and Training                                          -                    0                 -                    -                       5                10                  -                   -                      3
         Other Office Expenses                                        -                 -                    -                    -                    -                    2                  -                   -                      0
         Regulatory Expenses                                              1               47                 -                         3               136                 81                  -                   -                   229
         Taxes                                                        -                   99                 -                    -                    597               286                   -                   135                 108
         Other                                                        -                 -                    -                    -                      18              -                     -                   -                      0
            Operation and Maintenance Expenses                            1            305                   -                         3             2,652              3,448                  -                   135               1,862
       General, Administrative and Other Exp
         Labor                                                        -                 -                    -                    -                    -                  -                    -                    -                  -
         Benefits and Payroll Taxes                                   -                 -                    -                    -                    -                  -                    -                    -                  -
         Utilities & Communications                                   -                 -                    -                    -                    -                  -                    -                    -                  -
         Other Office G&A Expenses                                    -                 -                    -                    -                    -                  -                    -                    -                  -
         IT Expenses                                                  -                 -                    -                    -                    -                  -                    -                    -                  -
         Rents and Leases                                             -                 -                    -                    -                    -                  -                    -                    -                  -
         Travel, Entertainment & Training                             -                 -                    -                    -                    -                  -                    -                    -                  -
         Professional Fees                                            -                      0                    0               -                        1                  0                    1                -                      1
         Other Fees                                                   -                 -                    -                    -                    -                  -                    -                    -                  -
         Bank Fees                                                    -                 -                    -                    -                    -                  -                    -                    -                  -
         Insurance                                                    -                 -                    -                    -                    -                  -                    -                    -                  -
         Property Taxes                                               -                 -                    -                    -                    -                  -                    -                    -                  -
         Fines and Penalties                                              0             -                    -                    -                    -                      0                -                    -                  -
         Other Expenses                                               -                 -                        1                -                    -                  -                    -                    -                      (0)
            General, Administrative and Other Exp                         0                 0                     2               -                        1                  0                    1                -                      1
       Depreciation and Amortization                                  -              1,246                       43                   21             1,889              1,735                  -                   410                 725
       Gain or Loss on Sale of Assets                                 -                -                     -                    -                   (100)               -                    -                   -                    11
            Total Expenses                                                1          1,551                       44                   24             4,443              5,183                      1               545               2,599
            Income (loss) from operations                          10,651            (1,513)                 (42)                195                  (270)            (4,629)                     (1)             (385)            10,748
       Net interest expense                                          (116)                  (5)                  (0)                  (1)              (84)               (76)                     (0)                  (0)            (46)
       Equity Earninigs                                               -                 -                    -                    -                    -                  -                    -                    -                  -
       Other Income/ Expense                                          -                     13               -                    -                    -                  -                    -                    -                  -
       Taxes                                                          -                 -                    -                    -                    -                  -                    -                    -                    (4)
            Net Income (loss)                                      10,535            (1,505)                 (43)                194                  (354)            (4,704)                     (1)             (385)            10,698
                                                                                                                                                                                                                                MOR-2(p2)
                                               Case 19-10702-MFW                                  Doc 794             Filed 01/02/20                        Page 13 of 21
2       2                                             38                                                                                          14
    In re      Southcross Energy Partners, L.P., et al.                                                                                                                         Case No.:           19-10702 (MFW)
                                                                                                                                                                        Reporting Period:           November 2019

                                                                                        STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                      Cumulative for the Period April 1, 2019 through November 30, 2019

       ($ in 000's)
                                     Debtor Case Number:        19-10720          19-10721         19-10722       19-10723            19-10724          19-10725             19-10726           19-10727       19-10728

                                                               Southcross                         FL Rich Gas                                                              Southcross            T2 EF          T2 EF
                                            Debtor Entity:
                                                             Nueces Pipelines   Southcross        Services GP,   FL Rich Gas        FL Rich Gas        FL Rich Gas        Transmission,       Cogeneration   Cogeneration
                                                                  LLC         Processing LLC         LLC         Services, LP      Utility GP, LLC      Utility, LP            LP               Holdings        LLC
       Revenues
         Third Party Revenue                                          1,251                  82            -            6,543                 -               9,610                3,051               -              -
         Affiliate Revenue                                              -                -                 -           25,326                 -                 -                    -                 -              -
            Total Revenue                                             1,251                  82            -           31,869                 -               9,610                3,051               -              -
       Cost of Sales
         Third Party Cost of Sales                                      -                -                 -           12,138                 -                 -                        40            -              -
         Affiliate Cost of Sales                                        -                -                 -              -                   -                 -                    -                 -              -
            Total Cost of Sales                                         -                -                 -           12,138                 -                 -                        40            -              -
            Gross Margin                                              1,251                  82            -           19,731                 -               9,610                3,011               -              -
       Operation and Maintenance Expenses
         Pipeline Integrity                                               27             -                 -                16                -                 -                   -                  -              -
         Labor                                                          (34)           1,316               -            2,223                 -                 -                   -                  -              -
         Benefits and Payroll Taxes                                     -                323               -              487                 -                 -                   -                  -              -
         Allocated Overhead                                                0                6              -                 7                -                 -                   -                  -              -
         Materials, Supplies & Maintenance                                14             778               -            2,641                 -                 -                   -                  -              -
         Fees & Services                                                -                  14              -                49                -                 -                   -                  -              -
         Lease Capacity                                                 -                -                 -              -                   -               1,496                 420                -              -
         Construction / Operations Fees & Expenses                        72             454               -            1,037                 -                 -                   -                  -              -
         Utilities                                                         1           1,387               -            1,527                 -                 -                   -                  -              -
         Office Supplies and Expenses                                   -                  13              -                30                -                 -                   -                  -              -
         Rents and Leases                                                  0               25              -            2,465                 -                 -                   -                  -              -
         Travel and Training                                               0               46              -                55                -                 -                   -                  -              -
         Other Office Expenses                                          -                   1              -                 0                -                 -                   -                  -              -
         Regulatory Expenses                                              14               77              -              204                 -                    1                -                  -              -
         Taxes                                                          138              984               -            2,159                 -                   23                  (1)              -              -
         Other                                                          -                   1              -                 4                -                   38                  10               -              -
            Operation and Maintenance Expenses                          233            5,425               -           12,903                 -               1,558                 429                -              -
       General, Administrative and Other Exp
         Labor                                                          -                -                 -              -                   -                 -                    -                 -              -
         Benefits and Payroll Taxes                                     -                -                 -              -                   -                 -                    -                 -              -
         Utilities & Communications                                     -                -                 -              -                   -                 -                    -                 -              -
         Other Office G&A Expenses                                      -                -                 -                   8              -                 -                    -                 -              -
         IT Expenses                                                    -                -                 -              -                   -                 -                    -                 -              -
         Rents and Leases                                               -                -                 -              -                   -                 -                    -                 -              -
         Travel, Entertainment & Training                               -                -                 -                   4              -                 -                    -                 -              -
         Professional Fees                                                  0                 0            -                   0              -                     0                     0            -              -
         Other Fees                                                     -                -                 -              -                   -                 -                    -                 -              -
         Bank Fees                                                      -                -                 -                   1              -                 -                    -                 -              -
         Insurance                                                      -                -                 -              -                   -                 -                    -                 -              -
         Property Taxes                                                 -                -                 -              -                   -                 -                    -                 -              -
         Fines and Penalties                                            -                -                 -                  0               -                 -                    -                 -              -
         Other Expenses                                                 -                    1             -                  2               -                 -                    -                 -              -
            General, Administrative and Other Exp                           0                1             -                  15              -                     0                    0             -              -
       Depreciation and Amortization                                    972            5,939               -           15,037                 -                 322                  -                 -              -
       Gain or Loss on Sale of Assets                                14,649              -                 -         (325,378)                -                 -                    -                 -              -
            Total Expenses                                           15,855           11,365               -         (297,423)                -               1,879                 429                -              -
            Income (loss) from operations                           (14,604)         (11,283)              -          317,153                 -               7,730                2,582               -              -
       Net interest expense                                                 (1)          (12)              -             (125)                -                 -                    -                 -              -
       Equity Earninigs                                                 -                -                 -           (8,473)                -                 -                    -                 -              -
       Other Income/ Expense                                            -                -                 -              -                   -                 -                    -                 -              -
       Taxes                                                            -                -                 -              -                   -                 -                    -                 -              -
            Net Income (loss)                                       (14,605)         (11,295)              -          308,556                 -               7,730                2,582               -              -
                                                                                                                                                                                                               MOR-2(p3)
                                                      Case 19-10702-MFW                               Doc 794             Filed 01/02/20                   Page 14 of 21
 2                                               38                   16                                                                              15               14
In re     Southcross Energy Partners, L.P., et al.                                                                                                                                  Case No.:           19-10702 (MFW)
                                                                                                                                                                            Reporting Period:           November 2019

                                                                                                                  BALANCE SHEET
                                                                                                                As of November 30, 2019


($ in 000's)
                               Debtor Case Number:         19-10702             19-10703             19-10704           19-10705           19-10706         19-10707             19-10708          19-10709          19-10710
                                                                                                                                                                                                                    Southcross
                                                                          Southcross      Southcross     Southcross                                                                              Southcross           CCNG
                                     Debtor Entity:
                                                      Southcross Energy Energy Partners Energy Finance    Energy        Southcross    Southcross   Southcross                                      CCNG            Transmission
                                                        Partners, L.P.     GP, LLC          Corp.      Operating, LLC Energy GP LLC Energy LP LLC Gathering Ltd.                                Gathering Ltd.         Ltd.
Assets
   Cash                                                            -                 1,076                  -                  -                63,539             -                     -                 -                -
   Accounts Receivable                                             119                 -                    -                  -               (16,004)            -                     564              (112)              79
   Due from Affiliates                                          21,554               3,128                  -                  -               (89,175)            -                   1,015               (46)               (9)
   Prepaid Expenses                                             (1,744)                -                    -                  -                 6,658             -                     (96)              163             (138)
   Other Current Assets                                            -                   -                    -                  -                26,517             -                   1,540               -                   5
        Total Current Assets                                    19,929               4,204                  -                  -                (8,466)            -                   3,023                   4             (62)
   Property, Plant and Equip                                        -                  -                    -                  -                 3,453             -                  61,294           194,622            39,068
   Investment in JV                                                 -                  -                    -                  -                   -               -                     -                 -                 -
   Investment in Unconsolidated Subsidiaries                  1,017,486             43,285                  -                      (4)         (64,335)                (2)          (238,711)         (269,815)          (35,869)
   Other Assets                                                   1,618                -                    -                  -                12,964             -                     -                  71               128
Total Assets                                          $       1,039,033     $       47,489       $          -       $              (4) $       (56,384) $              (2) $        (174,394) $        (75,118) $         3,265

   Liabilities Not Subject to Compromise (Post-Petition)
   AP and Accrued Expenses                                             91              -                    -                  -                14,413             -                    745               638               832
   Accounts Payable-Affiliate                                         -                -                    -                  -                   -               -                    -                 -                 -
   Secured Debt
   Secured Debt/Adequate Protection                            177,292                 -                    -                  -                   -               -                     -                 -                 -
   Other Current Liabilities                                       454                 -                    -                  -                 3,847             -                     -                 -                 -
   Deferred Revenue                                                -                   -                    -                  -                   -               -                     -                 -                 -
   Total Other Long-Term Liabilities                               -                   -                    -                  -                   223             -                     -                 -                 -
   Total Liabilities Not Subject to Compromise                 177,837                 -                    -                  -                18,483             -                    745               638               832
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                        (976)                -                    -                  -                   419             -                    277                700               476
   Accounts Payable-Affiliate                                      -                   -                    -                  -                 7,310             -                    -                 (334)           (1,758)
   Secured Debt/Adequate Protection                            390,712                 -                    -                  -                   -               -                    -                  -                 -
   Other Current Liabilities                                    18,487                     (3)              -                  -                 2,535             -                     33                -                   0
   Deferred Revenue                                                -                   -                    -                  -                   -               -                    -                  -                 -
   Total Other Long-Term Liabilities                               (63)                -                    -                  -                13,657             -                    -                  -                 -
   Total Liabilities Subject to Compromise                     408,159                     (3)              -                  -                23,921             -                    310               366             (1,282)
Total Liabilities                                              585,996                     (3)              -                  -                42,404             -                   1,055             1,004             (451)
Equity
Total Equity                                                   453,037              47,492                  -                      (4)         (98,788)                (2)          (175,449)          (76,122)           3,715
Total Liabilities & Equity                            $       1,039,033     $       47,489       $          -       $              (4) $       (56,384) $              (2) $        (174,394) $        (75,118) $         3,265
                                                                                                                                                                                                                   MOR-3.1 (p1)
                                                      Case 19-10702-MFW                           Doc 794              Filed 01/02/20                  Page 15 of 21
 2                                               38
In re     Southcross Energy Partners, L.P., et al.                                                                                                                            Case No.:              19-10702 (MFW)
                                                                                                                                                                      Reporting Period:              November 2019

                                                                                                              BALANCE SHEET
                                                                                                            As of November 30, 2019


($ in 000's)
                               Debtor Case Number:         19-10711          19-10712          19-10713            19-10714            19-10715         19-10716        19-10717               19-10718            19-10719
                                                                                                                  Southcross                         Southcross Gulf
                                                        Southcross        Southcross          Southcross          Mississippi       Southcross           Coast         Southcross             Southcross        Southcross
                                     Debtor Entity:
                                                        Marketing        NGL Pipeline         Midstream         Industrial Gas      Mississippi       Transmission    Mississippi            Delta Pipeline      Alabama
                                                       Company Ltd.         Ltd.             Services, L.P.       Sales, L.P.      Pipeline, L.P.         Ltd.       Gathering, L.P.             LLC           Pipeline LLC
Assets
   Cash                                                           -                 -                   -                  -                  -               4,026                -                    -                 -
   Accounts Receivable                                         59,649               -                   -                  -                  146              (153)               -                   (924)              -
   Due from Affiliates                                         (2,614)              (10)                -                  -                  (13)                (0)              -                    -                  (2)
   Prepaid Expenses                                               -                 (11)                -                      3               99                  6               -                    -                  94
   Other Current Assets                                       (17,001)              -                   -                  -                  159               -                  -                    -                 500
        Total Current Assets                                   40,034               (21)                -                      3              391             3,879                -                   (924)              592
   Property, Plant and Equip                                      -              40,658                 304               619              49,978            47,137                -                10,459             22,155
   Investment in JV                                               -                 -                   -                 -                   -                 -                  -                   -                  -
   Investment in Unconsolidated Subsidiaries                  332,764           (52,906)               (664)              229             (51,321)          (63,273)                   (3)          (9,320)            93,689
   Other Assets                                                (7,012)              -                   -                 -                     9               -                  -                   -                1,233
Total Assets                                           $      365,786    $      (12,269) $             (359) $             851     $         (942) $        (12,258) $                 (3) $           215     $      117,669

   Liabilities Not Subject to Compromise (Post-Petit
   AP and Accrued Expenses                                     24,974                99                 -                  -                  625               349                -                   135                139
   Accounts Payable-Affiliate                                     -                 -                   -                  -                  -                 -                  -                   -                  -
   Secured Debt
   Secured Debt/Adequate Protection                               -                 -                   -                  -                  -                 -                  -                    -                 -
   Other Current Liabilities                                       80               -                   -                  -                  127               -                  -                    -                 147
   Deferred Revenue                                               -                 -                   -                  -                  115               -                  -                    -                 -
   Total Other Long-Term Liabilities                              -                 -                   -                  -                  -                 -                  -                    -                 -
   Total Liabilities Not Subject to Compromise                 25,054                   99              -                  -                  866               349                -                   135                286
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                     14,784                 37                -                  -                  160               166                -                      50                41
   Accounts Payable-Affiliate                                     -                 -                   -                  -                  -                 -                  -                    -                 -
   Secured Debt/Adequate Protection                               -                 -                   -                  -                  -                 -                  -                    -                 -
   Other Current Liabilities                                      -                 -                   -                  -                   27                21                -                    -                  19
   Deferred Revenue                                            10,610               -                   -                  -                1,523               -                  -                    -                 -
   Total Other Long-Term Liabilities                           (6,499)              -                   -                  -                  -                 -                  -                    -                 -
   Total Liabilities Subject to Compromise                     18,895                   37              -                  -                1,710              187                 -                      50                  60
Total Liabilities                                              43,949               137                 -                  -                2,576              536                 -                   185                346
Equity
Total Equity                                                  321,837           (12,405)               (359)              851              (3,518)          (12,794)                   (3)                30          117,323
Total Liabilities & Equity                             $      365,786    $      (12,269) $             (359) $             851     $         (942) $        (12,258) $                 (3) $           215     $      117,669
                                                                                                                                                                                                               MOR-3.1 (p2)
                                                      Case 19-10702-MFW                       Doc 794               Filed 01/02/20                Page 16 of 21
 2                                               38                                                                                                                14
In re     Southcross Energy Partners, L.P., et al.                                                                                                                              Case No.:            19-10702 (MFW)
                                                                                                                                                                        Reporting Period:            November 2019

                                                                                                          BALANCE SHEET
                                                                                                        As of November 30, 2019


($ in 000's)
                               Debtor Case Number:         19-10720        19-10721         19-10722             19-10723           19-10724           19-10725               19-10726           19-10727       19-10728

                                                         Southcross                        FL Rich Gas                                                                     Southcross           T2 EF          T2 EF
                                     Debtor Entity:
                                                       Nueces Pipelines   Southcross       Services GP,         FL Rich Gas      FL Rich Gas          FL Rich Gas         Transmission,      Cogeneration   Cogeneration
                                                            LLC         Processing LLC        LLC               Services, LP    Utility GP, LLC        Utility, LP             LP              Holdings        LLC
Assets
   Cash                                                           -               -                 -                      0               -                   -                     -                  -               -
   Accounts Receivable                                            -               -                 -                  2,071               -                 3,107                 1,094                -               -
   Due from Affiliates                                              (0)           (51)              -                 89,464               -                (7,041)               (2,520)               -             1,037
   Prepaid Expenses                                                54             (65)              -                   (102)              -                   -                       (1)              -               -
   Other Current Assets                                           -             7,700               -                    -                 -                   -                     -                  -               -
        Total Current Assets                                          54        7,585               -                 91,434               -                (3,934)               (1,427)               -             1,037
   Property, Plant and Equip                                   16,565          75,574               -                212,507               -                 9,214                   -                  -              793
   Investment in JV                                               -               -                 -                 86,277               -                   -                     -                  -              -
   Investment in Unconsolidated Subsidiaries                  (35,636)       (187,224)              -               (384,971)              -                70,662                31,376                -              -
   Other Assets                                                     99            -                 -                    -                 -                   -                     -                  -              -
Total Assets                                           $      (18,919) $     (104,065) $            -       $          5,246    $          -      $         75,942        $       29,948     $          -   $         1,830

   Liabilities Not Subject to Compromise (Post-Petit
   AP and Accrued Expenses                                        132             992               -                  2,482               -                    22                   -                  -                28
   Accounts Payable-Affiliate                                     -               -                 -                    -                 -                   -                     -                  -               -
   Secured Debt
   Secured Debt/Adequate Protection                               -               -                 -                    -                 -                   -                     -                  -               -
   Other Current Liabilities                                      -               -                 -                    -                 -                   -                     -                  -               -
   Deferred Revenue                                               -               -                 -                    -                 -                   -                     -                  -               -
   Total Other Long-Term Liabilities                              -               -                 -                    -                 -                   -                     -                  -               -
   Total Liabilities Not Subject to Compromise                    132             992               -                  2,482               -                      22                 -                  -                   28
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                          99            369               -                  1,516               -                     15                      0              -                 62
   Accounts Payable-Affiliate                                     -               -                 -                 (5,217)              -                   -                     -                  -               -
   Secured Debt/Adequate Protection                               -               -                 -                    -                 -                   -                     -                  -               -
   Other Current Liabilities                                      -             7,712               -                    369               -                   -                     -                  -               -
   Deferred Revenue                                               -               -                 -                    -                 -                   -                     -                  -               -
   Total Other Long-Term Liabilities                               50             -                 -                    -                 -                   -                     -                  -               -
   Total Liabilities Subject to Compromise                        149           8,081               -                 (3,332)              -                      15                     0              -                  62
Total Liabilities                                                 281           9,073               -                   (850)              -                      37                     0              -                  91
Equity
Total Equity                                                  (19,200)       (113,138)              -                  6,096               -                75,906                29,948                -             1,739
Total Liabilities & Equity                             $      (18,919) $     (104,065) $            -       $          5,246    $          -      $         75,942        $       29,948     $          -   $         1,830
                                                                                                                                                                                                            MOR-3.1 (p3)
                                                      Case 19-10702-MFW                               Doc 794           Filed 01/02/20                          Page 17 of 21
 2                                               38                       16                                                                               15                14
In re     Southcross Energy Partners, L.P., et al.                                                                                                                                        Case No.:           19-10702 (MFW)
                                                                                                                                                                                  Reporting Period:           November 2019

                                                                                                                BALANCE SHEET
                                                                                                          As of the Petition Date (4/1/19)


($ in 000's)
                               Debtor Case Number:         19-10702                19-10703          19-10704         19-10705              19-10706              19-10707              19-10708         19-10709           19-10710
                                                                                                                                                                                                                           Southcross
                                                                          Southcross      Southcross     Southcross                                              Southcross                            Southcross            CCNG
                                     Debtor Entity:
                                                      Southcross Energy Energy Partners Energy Finance    Energy        Southcross                               Energy LP           Southcross          CCNG             Transmission
                                                        Partners, L.P.     GP, LLC          Corp.      Operating, LLC Energy GP LLC                                LLC              Gathering Ltd.    Gathering Ltd.          Ltd.
Assets
   Cash                                               $            -    $                 479    $          -     $           -         $        (2,580) $               -          $          -    $            -    $            -
   Accounts Receivable                                             119                    -                 -                 -                 (14,402)                 -                     -                (112)               18
   Due from Affiliates                                          21,554                  3,834               -                 -                (124,309)                 -                     (22)              (46)                (4)
   Prepaid Expenses                                             (1,155)                   -                 -                 -                   5,788                  -                     (85)              177              (150)
   Other Current Assets                                              1                    -                 -                 -                   5,999                  -                   1,540               -                    5
        Total Current Assets                                    20,519                  4,313               -                 -                (129,504)                 -                   1,433                   18           (131)
   Property, Plant and Equip                                        -                     -                 -                 -                   4,272                  -                  66,906           201,040             45,513
   Investment in JV                                                 -                     -                 -                 -                     -                    -                     -                 -                  -
   Investment in Unconsolidated Subsidiaries                  1,155,286                41,368               -                     (3)          (116,635)                     (1)          (236,848)         (269,819)           (35,296)
   Other Assets                                                   1,910                   -                 -                 -                   7,927                  -                     -                  80                142
Total Assets                                          $       1,177,715        $       45,681    $          -     $               (3) $        (233,940) $                   (1) $        (168,509) $        (68,681) $         10,228

   Liabilities Not Subject to Compromise (Post-Petition)
   AP and Accrued Expenses                                            -                   -                 -                 -                        -                 -                     -                 -                  -
   Accounts Payable-Affiliate                                         -                   -                 -                 -                        -                 -                     -                 -                  -
   Secured Debt
   Secured Debt/Adequate Protection                                   -                   -                 -                 -                        -                 -                     -                 -                  -
   Other Current Liabilities                                          -                   -                 -                 -                        -                 -                     -                 -                  -
   Deferred Revenue                                                   -                   -                 -                 -                        -                 -                     -                 -                  -
   Total Other Long-Term Liabilities                                  -                   -                 -                 -                        -                 -                     -                 -                  -
   Total Liabilities Not Subject to Compromise                        -                   -                 -                 -                        -                 -                     -                 -                  -
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                        (871)                   -                 -                 -                   7,447                  -                     313               793                537
   Accounts Payable-Affiliate                                      -                      -                 -                 -                   7,310                  -                     -                (334)            (1,758)
   Secured Debt/Adequate Protection                            555,569                    -                 -                 -                 (50,440)                 -                     -                 -                  -
   Other Current Liabilities                                    97,794                   (766)              -                 -                 (69,014)                 -                      33               -                    0
   Deferred Revenue                                                -                      -                 -                 -                     -                    -                     -                 -                  -
   Total Other Long-Term Liabilities                               (94)                   -                 -                 -                   9,912                  -                     -                 -                  -
   Total Liabilities Subject to Compromise                     652,398                   (766)              -                 -                 (94,785)                 -                     346              459              (1,221)
Total Liabilities                                              652,398                   (766)              -                 -                 (94,785)                 -                     346              459              (1,221)
Equity
Total Equity                                                   525,317                 46,446               -                     (3)          (139,154)                     (1)          (168,855)          (69,140)           11,448
Total Liabilities & Equity                            $       1,177,715        $       45,681    $          -     $               (3) $        (233,940) $                   (1) $        (168,509) $        (68,681) $         10,228
                                                                                                                                                                                                                          MOR-3.2 (p1)
                                                      Case 19-10702-MFW                           Doc 794            Filed 01/02/20                   Page 18 of 21
 2                                               38
In re     Southcross Energy Partners, L.P., et al.                                                                                                                           Case No.:              19-10702 (MFW)
                                                                                                                                                                     Reporting Period:              November 2019

                                                                                                            BALANCE SHEET
                                                                                                      As of the Petition Date (4/1/19)


($ in 000's)
                               Debtor Case Number:         19-10711          19-10712          19-10713           19-10714            19-10715         19-10716        19-10717                 19-10718            19-10719
                                                                                                                 Southcross                         Southcross Gulf
                                                        Southcross        Southcross          Southcross         Mississippi       Southcross           Coast         Southcross             Southcross          Southcross
                                     Debtor Entity:
                                                        Marketing        NGL Pipeline         Midstream        Industrial Gas      Mississippi       Transmission    Mississippi            Delta Pipeline        Alabama
                                                       Company Ltd.         Ltd.             Services, L.P.      Sales, L.P.      Pipeline, L.P.         Ltd.       Gathering, L.P.             LLC             Pipeline LLC
Assets
   Cash                                                $          -    $            -     $             -      $          -       $          -    $          4,026 $              -         $          -    $              -
   Accounts Receivable                                         62,542             1,055                 -                 -                  146              (153)               -                   (924)                 29
   Due from Affiliates                                         (2,614)              (10)                -                 -                  (13)                (0)              -                    -                     (2)
   Prepaid Expenses                                               -                   (0)               -                     2               50                  2               -                    -                    45
   Other Current Assets                                           591               -                   -                 -                  231               -                  -                    -                   512
        Total Current Assets                                   60,519             1,045                 -                     2              415             3,874                -                   (924)                584
   Property, Plant and Equip                                      -              41,587                 347              640              51,551            48,674                -                 10,870              22,017
   Investment in JV                                               -                 -                   -                -                   -                 -                  -                    -                   -
   Investment in Unconsolidated Subsidiaries                  303,006           (53,461)               (664)              15             (52,949)          (60,503)                   (2)           (9,481)             83,100
   Other Assets                                                (7,012)              -                   -                -                     9               -                  -                    -                 1,270
Total Assets                                           $      356,513    $      (10,830) $             (317) $           656      $         (975) $         (7,954) $                 (2) $            464      $      106,971

   Liabilities Not Subject to Compromise (Post-Petit
   AP and Accrued Expenses                                        -                 -                   -                 -                  -                 -                  -                    -                   -
   Accounts Payable-Affiliate                                     -                 -                   -                 -                  -                 -                  -                    -                   -
   Secured Debt
   Secured Debt/Adequate Protection                               -                 -                   -                 -                  -                 -                  -                    -                   -
   Other Current Liabilities                                      -                 -                   -                 -                  -                 -                  -                    -                   -
   Deferred Revenue                                               -                 -                   -                 -                  -                 -                  -                    -                   -
   Total Other Long-Term Liabilities                              -                 -                   -                 -                  -                 -                  -                    -                   -
   Total Liabilities Not Subject to Compromise                    -                 -                   -                 -                  -                 -                  -                    -                   -
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                     42,047                 77                -                 -                  205              197                 -                      50                107
   Accounts Payable-Affiliate                                     -                 -                   -                 -                  -                -                   -                    -                   -
   Secured Debt/Adequate Protection                               -                 -                   -                 -                  -                -                   -                    -                   -
   Other Current Liabilities                                       74               -                   -                 -                   36               21                 -                    -                    22
   Deferred Revenue                                            11,039               -                   -                 -                1,992              -                   -                    -                   -
   Total Other Long-Term Liabilities                           (6,499)              -                   -                 -                    5              -                   -                    -                     4
   Total Liabilities Subject to Compromise                     46,662                   77              -                 -                2,238              218                 -                        50              133
Total Liabilities                                              46,662                   77              -                 -                2,238              218                 -                        50              133
Equity
Total Equity                                                  309,852           (10,907)               (317)             656              (3,213)           (8,172)                   (2)              414             106,838
Total Liabilities & Equity                             $      356,513    $      (10,830) $             (317) $           656      $         (975) $         (7,954) $                 (2) $            464      $      106,971
                                                                                                                                                                                                                MOR-3.2 (p2)
                                                      Case 19-10702-MFW                           Doc 794             Filed 01/02/20                Page 19 of 21
 2                                               38                                                                                                                  14
In re     Southcross Energy Partners, L.P., et al.                                                                                                                                Case No.:            19-10702 (MFW)
                                                                                                                                                                          Reporting Period:            November 2019

                                                                                                            BALANCE SHEET
                                                                                                      As of the Petition Date (4/1/19)


($ in 000's)
                               Debtor Case Number:         19-10720            19-10721         19-10722           19-10723          19-10724            19-10725               19-10726           19-10727       19-10728

                                                         Southcross                            FL Rich Gas                                                                   Southcross           T2 EF          T2 EF
                                     Debtor Entity:
                                                       Nueces Pipelines   Southcross           Services GP,       FL Rich Gas      FL Rich Gas          FL Rich Gas         Transmission,      Cogeneration   Cogeneration
                                                            LLC         Processing LLC            LLC             Services, LP    Utility GP, LLC        Utility, LP             LP              Holdings        LLC
Assets
   Cash                                                $          -        $          -    $            -     $            210 $             -      $            -    $                -     $            -   $          -
   Accounts Receivable                                            -                   -                 -                1,088               -                 3,107                 1,094                -              -
   Due from Affiliates                                              (0)               (51)              -              103,169               -                (7,041)               (2,520)               -              -
   Prepaid Expenses                                                50                 (56)              -                  (84)              -                   -                       (1)              -              -
   Other Current Assets                                           -                 7,700               -                  -                 -                   -                     -                  -              -
        Total Current Assets                                          50            7,594               -              104,383               -                (3,934)               (1,427)               -              -
   Property, Plant and Equip                                   32,186              78,630               -              227,145               -                 9,536                   -                  -              -
   Investment in JV                                               -                   -                 -               94,750               -                   -                     -                  -              -
   Investment in Unconsolidated Subsidiaries                  (36,798)           (179,858)              -             (580,477)              -                62,615                28,771                -              -
   Other Assets                                                   129                 -                 -                  -                 -                   -                     -                  -              -
Total Assets                                           $       (4,433) $          (93,634) $            -     $       (154,199) $            -      $         68,217        $       27,344     $          -   $          -

   Liabilities Not Subject to Compromise (Post-Petit
   AP and Accrued Expenses                                        -                   -                 -                  -                 -                   -                     -                  -              -
   Accounts Payable-Affiliate                                     -                   -                 -                  -                 -                   -                     -                  -              -
   Secured Debt
   Secured Debt/Adequate Protection                               -                   -                 -                  -                 -                   -                     -                  -              -
   Other Current Liabilities                                      -                   -                 -                  -                 -                   -                     -                  -              -
   Deferred Revenue                                               -                   -                 -                  -                 -                   -                     -                  -              -
   Total Other Long-Term Liabilities                              -                   -                 -                  -                 -                   -                     -                  -              -
   Total Liabilities Not Subject to Compromise                    -                   -                 -                  -                 -                   -                     -                  -              -
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                          99                483               -                3,557               -                     42                      7              -              -
   Accounts Payable-Affiliate                                     -                   -                 -               (5,217)              -                   -                     -                  -              -
   Secured Debt/Adequate Protection                               -                   -                 -                  -                 -                   -                     -                  -              -
   Other Current Liabilities                                      -                 7,712               -                  249               -                   -                     -                  -              -
   Deferred Revenue                                               -                   -                 -                  -                 -                   -                     -                  -              -
   Total Other Long-Term Liabilities                               50                 -                 -                  -                 -                   -                     -                  -              -
   Total Liabilities Subject to Compromise                        149               8,195               -               (1,411)              -                       42                    7              -              -
Total Liabilities                                                 149               8,195               -               (1,411)              -                       42                    7              -              -
Equity
Total Equity                                                   (4,582)           (101,829)              -             (152,788)              -                68,174                27,337                -              -
Total Liabilities & Equity                             $       (4,433) $          (93,634) $            -     $       (154,199) $            -      $         68,217        $       27,344     $          -   $          -
                                                                                                                                                                                                              MOR-3.2 (p3)
                                 Case 19-10702-MFW                               Doc 794               Filed 01/02/20                   Page 20 of 21


3      3                                                                    14                                                                             14             14
    In re     Southcross Energy Partners, L.P., et al.                                                                                 Case No.:             19-10702 (MFW)
                                                                                                                               Reporting Period:             November 2019

                                                                      STATUS OF POSTPETITION TAXES
                                                            For the Period November 1, 2019 through November 30, 2019


     The Debtor attests that, to the best of their knowledge, the Debtor entities have filed all necessary federal, state and local tax returns and made all required post petition
     tax payments in connection therewith on a timely basis or have promptly remediated any late filings or payments that may have occurred due to unintentional oversight.
     Below is the estimated Tax Liabilities balance as of 10/31/19:


      ($ in 000's)
                                                                                                                                                                           Ending Tax
                                                                                                                                                                            Liability
      Federal
          Withholding                                                                                                                                                  $               71
          FICA - Employer                                                                                                                                                              20
          FICA - Employee                                                                                                                                                             169
          Unemployment                                                                                                                                                                  0
          Income                                                                                                                                                                      -
          Other                                                                                                                                                                        56
              Total Federal                                                                                                                                            $              317

      State and Local
           Withholding                                                                                                                                                 $                  2
           Sales                                                                                                                                                                      -
           Excise                                                                                                                                                                     -
           Unemployment                                                                                                                                                               0
           Real Property                                                                                                                                                            -
           Personal Property                                                                                                                                                      8,508
           Other                                                                                                                                                                    -
              Total State and Local                                                                                                                                    $          8,510
      Total                                                                                                                                                            $          8,826




                                                            For the Period November 1, 2019 through November 30, 2019


      ($ in 000's)
                                Account                                  Current               1-30               31-60              61-90             Over 90               Total
       Accounts Payable (Acct #2000)                                            6,999                 116              1,057                 187                 -     $          8,359
       Accrued Expenses - GM (Acct #2001)                                      25,471                 -                  -                   -                   -               25,471
       Accrued Payroll (acct #2115)                                             3,773                 -                  -                   -                   -                3,773
       Interest Payable (Acct #2140)                                              454                 -                  -                   -                   -                  454
     Total Postpetition Debts                                        $         36,696    $            116   $          1,057     $           187   $             -     $         38,057




                                                                                                                                                                                MOR-4
                         Case 19-10702-MFW                         Doc 794          Filed 01/02/20                Page 21 of 21


2 2 2                                                                                                                           12           12           2
  In re    Southcross Energy Partners, L.P., et al.                                                           Case No.:          19-10702 (MFW)
                                                                                                      Reporting Period:          November 2019

                                         ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
                                          For the Period November 1, 2019 through November 30, 2019



     ($ in 000's)
     Accounts Receivable                                    0-30            31-60             61-90            Over 90        Elim/Adj        Total AR
          Net Accounts Receivable                       $     33,178    $           1   $              6   $         -    $           -   $      33,185
          Total Accounts Receivable                     $     33,178    $           1   $              6   $         -    $           -   $      33,185




                                                          DEBTOR QUESTIONNAIRE
                                           For the Period November 1, 2019 through November 30, 2019

                                                                                                                                Yes             No

     1) Have any assets been sold or transferred outside the normal course of business this
        reporting period? If yes, provide an explanation below.                                                                                  ✓
        Explanation:                                                                            .
     2) Have any funds been disbursed from any account other than a debtor in possession
        account this reporting period? If yes, provide an explanation below.                                                                     ✓
        Explanation:                                                                            .
     3) Have all postpetition tax returns been timely filed? If no, provide an explanation below.
                                                                                                                                 ✓
        Explanation:                                                                            .
     4) Are workers compensation, general liability and other necessary insurance coverages
        in effect? If no, provide an explanation below.                                                                          ✓
        Explanation:                                                                        .
     5) Has any bank account been opened during the reporting period? If yes, provide
        documentation identifying the opened account(s). If an investment account has been
                                                                                                                                 ✓
        opened, provide the required documentation pursuant to the Delaware Local Rule
        4001-3.




                                                                                                                                                 MOR-5
